Citation Nr: 0944006	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  02-22 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for numbness of the 
right upper extremity, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for numbness of the 
right lower extremity, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to 
October 1993, including service in Southwest Asia from 
December 1990 to April 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In December 2008, the Board remanded the present matter for 
additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the previous remand, the RO was requested to schedule the 
Veteran for a VA examination to obtain a medical opinion as 
to the nature and etiology of his chronic paresthesia of the 
right upper and lower extremities.  The basis for the 
examination request was that the etiology of the Veteran's 
chronic paresthesia of the right upper and lower extremities 
was unclear.  The Veteran was diagnosed as having right 
brachial plexopathy in September 2002; however, the medical 
evidence did not state whether the Veteran's numbness of the 
right upper extremity was due to his right brachial 
plexopathy and the January 2006 VA examination record 
appeared to list chronic paresthesia of the right upper 
extremity and right brachial plexopathy as separate 
disabilities.  

In the December 2008 remand, the Board specifically asked 
that the examiner provide an opinion as to whether the 
Veteran's chronic paresthesia of the right upper and lower 
extremities may be attributed to a known clinical diagnosis, 
or whether they are more likely manifestations of an 
undiagnosed illness.  The examiner was also asked to provide 
an opinion as to whether it was as least as likely as not 
that any of the Veteran's clinically diagnosed disabilities 
of the right upper and lower extremities were related to his 
active military service and whether any currently diagnosed 
disabilities of the right upper and lower extremities were 
related to exposure to environmental hazards during the 
Persian Gulf War.  The August 2009 RO examination request 
included the above instructions.  

The Veteran was afforded a VA neurology examination in August 
2009.  Following neurological testing, the examiner stated 
that it did not appear that one could associate the numbness 
and tingling of the right upper and lower extremities to 
military service.  No clear diagnosis was provided.  The 
examiner noted that the claims file was not available for 
review.  In a September 2009 addendum, following a review of 
the claims file, the examiner opined that the record did not 
allow any association of recurrent numbness with an inservice 
fall from a truck in 1988 nor can the right-sided numbness be 
linked to participation in the Gulf War.  

From a review of the VA examination reports, it is clear that 
the examiner did not understand the purpose of the 
examination requests as the requested opinion as to whether 
the Veteran's chronic paresthesia of the right upper and 
lower extremities may be attributed to a known clinical 
diagnosis, or whether they are more likely manifestations of 
an undiagnosed illness was not provided.  While the examiner 
did opine that the Veteran's right side numbness could not be 
associated with service or participation in the Gulf War, the 
examiner did not offer any clear support for these 
conclusions such that the Board could consider and weigh it 
against other evidence of record.  Stefl v. Nicholson, 21 
Vet. App. 120 (2007).  As such, a remand is required to 
correct these deficiencies.  

On remand, the Veteran should be afforded another VA 
neurological examination to obtain a medical opinion in order 
to determine the nature and etiology of his chronic 
paresthesia of the right upper and lower extremity.  Such an 
opinion is necessary for a determination on the merits of the 
claims.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 
5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
neurological examination to determine the 
nature and extent of his chronic 
paresthesia of the right upper and lower 
extremity.  The examiner should be 
notified that the Veteran served in 
Southwest Asia during the Persian Gulf 
War.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any indicated 
studies should be performed.  The 
examination report must provide complete 
rationale for all opinions and must 
address the following matters:  

The examiner should provide an opinion as 
to whether the Veteran's chronic 
paresthesia of the right upper and lower 
extremity may be attributed to a known 
clinical diagnosis, or whether they are 
more likely manifestations of an 
undiagnosed illness.

The examiner should also provide an 
opinion as to whether it is as least as 
likely as not (i.e., probability of 50 
percent or greater) that any of the 
Veteran's clinically diagnosed 
disabilities of the right upper and lower 
extremities are related to his active 
military service.  In addition, the 
examiner is requested to opine whether 
any currently diagnosed disabilities of 
the right upper and lower extremities are 
related to exposure to environmental 
hazards during the Persian Gulf War.  

A detailed rationale for any opinion 
expressed should be provided in the 
examination report.


2.  Thereafter, readjudicate the Veteran's 
claims on a direct basis and under 
consideration of the provisions of 38 C.F.R. 
§ 3.317, with application of all appropriate 
laws and regulations, including consideration 
of any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claims remains adverse to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


